Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.
IN THE CLAIMS:
1.  Claims 8-13 have been cancelled.
2.  Claim 5, line 1 “cClaim 1” has been corrected to - - claim 1- -.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following is an examiner’s statement of reasons for allowance: 
EP 3181541 A1 (corresponds to US 10,874,983) to Huder et al is considered to be the closest prior art.  Huder teaches a recovery of methanol from waste gases loaded with methanol in an integrated flow chart for the production and processing of methanol. The methanol fractions separated from the waste gases are recovered within the already existing, distillative processing of the crude methanol to pure methanol, so that no separate apparatuses are required for the recovery of the methanol from the loaded scrubber waste waters. The valuable substance methanol is recovered and the impact on the environment is reduced.
Huder is silent with respect to steps e) through g) of claim 1.  However, Applicants demonstrate in an Example where the  gas stream discharged from the prerun column via conduit 25 was introduced into the scrubbing apparatus 50, which was configured as a scrubbing column comprising random packings or trays, and scrubbed with demineralized water therein. Around 2017P0063680% by weight of the low boilers exited the scrubbing apparatus overhead and were sent to the offgas disposal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAFAR F PARSA/Primary Examiner, Art Unit 1622